Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims, filed on 2/7/2022, overcomes the claim objection of claim 10 and the statutory type 35 U.S.C. 101 double patenting rejection of claims 6-13. Thus, the claim objection and the double patenting rejection have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King, Registration No. 49,063, on 2/11/2022.

The application has been amended as follows: 

Claims 1-5 and 14-17 have been canceled.

Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Although adjustable magnetic resistance systems for an indoor cycle comprising a flywheel and a movable arm with at least one magnet that may be raised and lowered in relation to the flywheel are known, e.g., see the prior art of record, the prior art fail to disclose or render obvious the flywheel includes two circumferential disks that are located a distance apart and that extend radially outwardly from the flywheel, and the movable arm may be raised and lowered in relation to the flywheel and in between the circumferential disks, in combination with the other limitations of independent claim 6.
US 2016/0310785 (Lo) is the closest prior art of record. Lo teaches an adjustable magnetic resistance system for an indoor cycle comprising a flywheel 12 and a movable arm 20 with at least one magnet 26 that may be raised and lowered in relation to the flywheel (see transition between FIGS. 4 and 5 below). However, Lo fails to disclose the flywheel includes two circumferential disks that are located a distance apart and that extend radially outwardly from the flywheel, and the movable arm may be raised and lowered in relation to the flywheel and in between the circumferential disks. There is no teaching, suggestion, or motivation in any of the prior art references that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo’s invention to arrive at the claimed invention.

    PNG
    media_image1.png
    832
    553
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    784
    508
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/            Primary Examiner, Art Unit 3784